Citation Nr: 0304007	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 60 percent disabling. 

2.  Entitlement to a compensable rating for residuals of a 
lateral meniscectomy of the right knee. 

3.  Entitlement to a compensable rating for contact 
dermatitis of the hands.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


REMAND

The veteran had active service from December 1987 to December 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) from an April 2001 RO rating decision which 
denied a rating in excess of 60 percent for a low back 
disability, denied compensable ratings for residuals of a 
right lateral meniscectomy and for contact dermatitis of the 
hands, and denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.

Received from the veteran in August 2002 was a statement (VA 
Form 21-4138) in which he requested a hearing before RO 
personnel.  To accord the veteran due process (38 C.F.R. 
§ 3.103), the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before RO personnel.  After 
necessary action on this hearing request 
is accomplished, the case should be 
returned to the Board, in accordance with 
appellate procedures.


	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


